Citation Nr: 0118183	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated 20 percent disabling.

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30, based upon a period of convalescence 
between September 1, 1995, and May 31, 1996.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant's DD Form 214 indicates that he had active duty 
service from February 1963 to March 1964, with 1 year of 
prior active service.  The Board of Veterans' Appeals (Board) 
received this case on appeal from a series of rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The case had 
previously been remanded on 2 occasions for further action.  
The case is now before the Board for a final decision. 

The appellant has raised a claim of entitlement to a 30 
percent rating effective from the initial award of service 
connection for his left ankle disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant's left ankle disability is primarily 
manifested by ankylosis of the joint in a position of 0 to 5 
degrees in dorsiflexion.  

2.  The appellant underwent a left ankle fusion in May 1995, 
which had severe post-operative residuals, and which required 
at least one month of convalescence.

3.  As of December 11, 1995, the left ankle demonstrated 
solid fusion and the appellant was released to full 
activities and was permitted to return to work. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a left ankle 
disability have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, 
Diagnostic Code 5270 (2000).

2.  With resolution of doubt in the appellant's favor, the 
criteria for extension of a temporary total rating to 
December 11, 1995, are found to have been met.  38 C.F.R. §§ 
4.3, 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issues on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected left ankle disability than those already of 
record.  There is also no indication that there are 
additional records pertaining to the issue of entitlement to 
a temporary total rating.  The appellant has been notified of 
the applicable laws and regulations, the reasons for the 
ratings assigned, as well as the dates of assignment, and the 
evidence necessary to establish higher/temporary total 
ratings.  There is no further duty to notify him of what is 
necessary to establish his claim.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issues on appeal, and 
that the duty to assist the appellant has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

I.  Increased rating.

The appellant received service connection for a left ankle 
disability by means of a July 1964 rating decision.  He was 
awarded a 20 percent rating at that time.  With the exception 
of temporary total rating awards, the 20 percent rating has 
remained in effect since the initial award of service 
connection.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's left ankle disability is currently rated 20 
percent disabling under DC 5271, for marked limitation of 
motion.  In order to receive a higher rating, there would 
have to be ankylosis of the left ankle joint.  Under DC 5270, 
ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, 
warrants a 30 percent rating.  Ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity, warrants a 40 percent rating.  

The record indicates that in May 1995, the appellant had a 
left ankle fusion.  His hospital report notes that he had 
developed traumatic arthritis in the left ankle joint due to 
an inservice injury, and that during the past 5 years, his 
pain had progressively worsened.  

The evidence of record is somewhat contradictory with regard 
to the issue of whether or not there is ankylosis of the left 
ankle as a result of the ankle fusion. VA examination in 
September 1996 indicates that the appellant had 0 degrees of 
ankle plantar flexion, dorsiflexion, inversion, and eversion.  
X-rays showed a healed fusion with degenerative change and 
osteophyte in the subtalar joint.  The examiner's assessment 
was that the appellant was status post ankle fusion with no 
subtalar motion, which left him with motion only at the mid-
foot.    

However, VA examination in March 1998 noted that the 
appellant had the following ranges of motion:  plantar 
flexion was limited to 0-20 degrees; dorsiflexion was limited 
to the neutral position; inversion was limited to 10 degrees; 
and eversion was at 0 degrees.  Also, VA examination in May 
1998 noted that he had the following ranges of motion:  15 
degrees of motion for plantar flexion and extension in the 
tibiotalar joint, demonstrating lack of complete ankylosis of 
his joint; there was no motion possible in the subtalar joint 
with 0 degrees of inversion and eversion.  The examiner noted 
that a review of the appellant's most recent postoperative x-
ray (from December 1995) demonstrated status post tibiotalar 
fusion with two screws extending through the talus and into 
the distal tibia with periosteal reaction and heterotopic new 
bone along the distal tibia, felt likely to be postoperative 
with some resection of the distal fibula.    

The appellant subsequently submitted a letter from his 
podiatrist (Dr. W.), dated in July 1998.  Dr. W. stated that 
given the fusion that was performed, with two large screws 
transversing the ankle joint and apparent extensive bony 
union of the talus and the distal tibia, motion at this site 
should be virtually impossible.  He explained that the 
majority of the motions perceived were coming from the 
midtarsal and tarsometatarsal joints.  He stated that when a 
fusion such as this occurred, the joints distal to it 
increase in their ranges of motion to compensate for the 
absence of ankle joint motion.  Dr. W. felt that ankylosis of 
the left ankle was in a position of 0 to 5 degrees in 
dorsiflexion.

There are two medical opinions which conclude that the 
appellant does not have complete ankylosis, and two medical 
opinions which conclude that there is complete ankylosis of 
the ankle joint.  All examiners appear to have conducted good 
comprehensive examinations.  Under these circumstances, 
resolving all doubt in favor of the appellant, the Board 
would generally assign a rating in accordance with the two 
more favorable medical opinions.  38 C.F.R. §§ 4.3, 4.7.  The 
Board must point out, however, that the Board finds Dr. W.'s 
explanation to be the most logical explanation.  That is, the 
fusion performed in this case would most likely result in 
ankylosis of the ankle joint, which was the desired result, 
and that motion from the adjacent joints could be perceived 
to be motion from the ankle joint.  This finding is also 
supported by the September 1996 VA examiner's finding that 
the appellant had motion only at the mid-foot.  In short, the 
Board finds that the evidence of record considered in its 
entirety supports the conclusion that the appellant has 
ankylosis of the left ankle joint.

The record indicates that the degree of ankylosis is at 
approximately 0 to 5 degrees in dorsiflexion.  This warrants 
a 30 percent rating under DC 5270.  The evidence of record, 
reported above, does not show ankylosis at higher degrees to 
support a rating of 40 percent under DC 5270.  Nor does the 
medical evidence report any abduction, adduction, inversion, 
or eversion deformity.  Thus, under DC 5270, a 30 percent 
rating, but no higher, is warranted.  

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the appellant's functional impairment is 
primarily the restriction in the range of motion due to the 
ankylosis and his inability to walk on uneven terrain.  
Medical examination reports in 1996 and 1998 indicate that 
his pain had significantly improved since the surgery and 
that he no longer had pain in the left ankle.  VA examination 
in May 1998 reported that there did not appear to be any 
additional ankylosis due to any weakened movement or excess 
fatigability.  He also did not have any flare-ups of pain or 
any weight-bearing problems due to the left ankle; although, 
he did have weight-bearing problems due to other joints.  The 
evidence of record also indicates that he is now able to 
perform his job without any problems caused by his left ankle 
disability; any problems which he may have would be due to 
other joints.  The Board thus finds that the functional 
limitation the appellant experiences as a result of the left 
ankle disability is appropriately and adequately compensated 
under DC 5270, and that a rating higher than 30 percent is 
not warranted in this case.   

II.  Temporary total rating.

A total, or 100 percent, disability rating will be assigned 
when it is established by a report at hospital discharge or 
outpatient release that entitlement is warranted under this 
section, effective the date of hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2000).

A total rating is assigned where treatment for a service-
connected disability results in (1) surgery requiring at 
least one month of convalescence; (2) severe postoperative 
residuals of a service-connected disability, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints. 38 C.F.R. § 4.30(a).

Extensions of one, two or three months beyond the initial 
three months may be made under the circumstances noted in the 
preceding paragraph under (1), (2) or (3), and extensions of 
1 or more months up to 6 months beyond the initial 6 months 
period may be made under circumstances noted under (2) or 
(3), upon approval of the Adjudication Officer.  38 C.F.R. § 
4.30(b).

The Board notes that report of a VA examination, dated in 
December 1994, noted that the appellant had severe advanced 
degenerative arthritis.  The examiner stated that the 
appellant was a candidate for ankle fusion, which should be 
scheduled for some time in the near future.  The examiner 
also stated that the appellant would have 100 percent 
disability during the time of his recovery from the ankle 
fusion, which generally was in the order of approximately 6 
months "to obtain adequate fusion to be able to return to 
his type of work."  It was noted that the appellant worked 
as a painter in job sites where there were construction 
debris, rocks, and various uneven surfaces.  

VA hospital records indicate that in May 1995, the appellant 
was hospitalized and underwent left ankle fusion.  His 
postoperative course was complicated by infection and wound 
dehiscence as well as an allergic reaction to penicillin.  
The RO awarded the appellant a temporary total rating from 
May 1995 through August 1995.  The appellant claims 
entitlement to extension of the temporary total rating for an 
additional 9 months.  

A VA outpatient treatment report, dated September 18, 1995, 
indicates that the appellant was seen in the orthopedic 
clinic for follow-up.  While the treatment report is 
primarily illegible, the Board is able to read one portion of 
the treatment note which states that the appellant was doing 
well and could walk 30 minutes.  A treatment report dated 
December 11, 1995, states that he was seen for follow-up, 
that he noted marked improvement, and that the left ankle was 
well.  He had no complaints of pain.  Solid fusion was shown 
by clinical examination.  X-rays also showed positive fusion.  
The examiner's impression was that the appellant was doing 
well status post fusion and that he may return to work.  A 
letter was also prepared by the same physician on that date; 
the letter was addressed "[t]o whom it may concern," and 
stated that the appellant could return to work as a painter 
without restrictions.  He could also return to full 
activities.    

The appellant has also submitted records which indicate that 
he received numerous skilled nurse visits at his home between 
July and September 1995.  The last visit was on September 1, 
1995, at which time he was discharged.  

The appellant testified before the undersigned during a 
hearing held in March 2001.  He reported that while he was 
able to walk for 15-30 minutes, he had "no security in 
walking" and was not going to start walking beams or 
climbing.  He was asked if he could perform his work as a 
painter if he did not have to climb or be in high places and 
he indicated that he could do so only if he could take 
repeated rest breaks (every 20 minutes) and not be afraid of 
stepping the wrong way.  

Having considered the evidence of record, and resolving any 
doubt in favor of the appellant, the Board finds that 
entitlement to an additional period of convalescence  may be 
granted under 38 C.F.R. § 4.30.  The record indicates that on 
September 18, 1995, the appellant was able to walk for 30 
minutes, and that he was discharged from the skilled nursing 
service on September 1, 1995.  However, as mentioned above, 
the appellant has testified that while he was able to walk 
for 15-30 minutes as of September 1995, he was unsecure when 
walking and was afraid of stepping the wrong way.  He also 
indicated that he was not able to work at that point because 
he had to rest the ankle quite frequently.  Considering his 
testimony, the December 1994 VA examiner's finding that he 
would need approximately 6 months of convalescence before 
returning to work, and, given the nature of the surgery, the 
post-operative complications, as well as the fact that the 
medical records first indicate solid fusion of the joint and 
release to full activities on December 11, 1995, with 
resolution of any doubt in favor of the appellant, the Board 
finds that an extension of the convalescent rating to 
December 11, 1995, may be granted. 

A temporary total rating beyond December 11, 1995, is not 
supported by the evidence of record.  Again, the appellant's 
physician stated that the appellant was able to return to 
work and to his full activities as of December 11, 1995.  
From a medical standpoint, there was no need for 
convalescence beyond that date.  Thus, the Board concludes 
that there is no basis to continue a temporary total 
convalescent rating beyond December 11, 1995, under 38 C.F.R. 
§ 4.30.  


ORDER

Entitlement to a 30 percent rating for a left ankle 
disability is granted, subject to the criteria which govern 
the payment of monetary awards.  

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30, based upon a period of convalescence, is 
granted for the period from September 1, 1995, to December 
11, 1995, subject to the criteria which govern the payment of 
monetary awards.


		
				LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

